Court of Appeals
of the State of Georgia
                                        ATLANTA,____________________
                                                  January 29, 2016

The Court of Appeals hereby passes the following order:

A16A0724. DON ROBERT FAIRCLOTH v. THE STATE.

       In 2007, Don Faircloth pled guilty to twelve counts of first degree forgery. He
has filed numerous motions in the trial court attempting to set aside his plea, including
motions to withdraw his guilty plea and at least four motions for an out-of-time appeal.
We have dismissed or affirmed every appeal filed by Faircloth. See Case Nos.
A12A1284 (dismissed March 14, 2012), A12A1709 (dismissed July 6, 2012),
A13A1915 (affirmed March 13, 2014), A13A2389 (affirmed Jan. 15, 2014), A14A0599
(dismissed Feb. 25, 2014), A15A0320 (dismissed Oct. 17, 2014), A15A2193 (dismissed
Aug. 10, 2015). In his latest attempt to set aside his guilty plea, Faircloth filed a
“Motion for Hearing on Question of Jurisdiction,” arguing that the trial court lacked
jurisdiction to accept his guilty plea. The trial court denied the motion on November 9,
2015, and Faircloth filed this direct appeal. We lack jurisdiction.
       Faircloth’s Motion for Hearing on Question of Jurisdiction is actually a post-
conviction motion to vacate his conviction. As the Supreme Court has made clear, a
post-conviction motion to vacate an allegedly void criminal conviction is not one of the
established procedures for challenging the validity of a judgment in a criminal case, and
an appeal from the trial court's ruling on such a petition should be dismissed. See
Roberts v. State, 286 Ga. 532 (690 SE2d 150) (2010); Harper v. State, 286 Ga. 216, 218
(1) (686 SE2d 786) (2009). Accordingly, this appeal is hereby DISMISSED for lack of
jurisdiction. We note that Faircloth once again has filed a frivolous appeal, and we
caution Faircloth against filing future frivolous appeals in this Court.

                                        Court of Appeals of the State of Georgia
                                                                             01/29/2016
                                               Clerk’s Office, Atlanta,____________________
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                          , Clerk.